Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:19-cv-80262-BB

 CAROL S. PARKS, AS TRUSTEE OF THE
 FRANK SAWYER REVOCABLE TRUST
 THROUGH NE 32ND STREET, LLC, AS
 AUTHORIZED AGENT AND AUTHORIZED
 REPRESENTATIVE,

          Plaintiff,
 vs.

 ALGAR TELECOM S/A,
 ANGOLA CABLES S.A.,
 ADMINISTRACION NACIONAL DE
 TELECOMMUNICACIONES, and
 GU HOLDINGS INC.,

          Defendants.
                                              /

                DEFENDANTS’ MOTION TO DISMISS AND/OR QUASH
           FOR INSUFFICIENT SERVICE OF PROCESS AND TO DISMISS FOR
      FAILURE TO STATE A CLAIM AND INCORPORATED MEMORANDUM OF LAW

          Defendants, Algar Telecom S/A (“Algar”), Angola Cables S.A. (“Angola Cables”),

 Administracion Nacional De Telecomunicaciones (“Antel”), and GU Holdings Inc. (“GU

 Holdings”) (collectively, “Defendants”), by and through undersigned counsel, and pursuant to

 Rule 12(b) of the Federal Rules of Civil Procedure, hereby move to dismiss and/or quash the

 Complaint for improper service and for failure to state a claim. In support, Defendants state:

 I.       Introduction.

          Plaintiff Carol S. Parks, as Trustee of the Frank Sawyer Revocable Trust, through NE

 32nd Street, LLC, as alleged authorized agent and representative (“Plaintiff”) filed this action

 seeking to resolve property rights that have been the subject of heavily contested litigation for

 years.    In doing so, Plaintiff has abused process, invoking summary procedure under an

 inapplicable legal claim in a failed effort to gin up a quick default judgment and increase
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 2 of 11




 pressure on the defendants in the prior-pending litigation. As part of this strategy, Plaintiff

 deliberately chose an insufficient method for service of process, and failed to meet the

 requirements of Florida law and due process. Plaintiff’s conduct should not be tolerated by this

 Court.

          Indeed, three of the Defendants are foreign corporations located outside the United

 States, and another is a Delaware corporation with a principal place of business in California.

 None were personally served with process in accordance with Chapter 48 of the Florida Statutes.

 Instead, Plaintiff merely had a process server post the initiating documents somewhere on vacant

 land adjacent to Florida’s Intracoastal Waterway—where Plaintiff knew no one would ever see

 them. This was insufficient to effect process as a matter of law.1 See § 48.194, Fla. Stat. Each

 of the three defendant corporations located outside the United States should have been served (a)

 pursuant to the Hague Convention if its home country is a signatory to the Hague, § 48.194, Fla.

 Stat.; or (b) personally pursuant to §§ 48.194(1) and 48.081 (dictating how a foreign corporation

 must be served). The Delaware corporation, GU Holdings, should have been served personally

 pursuant to § 48.081, Florida Statutes.

          Additionally, Plaintiff fails to state a claim for unlawful detainer, the sole claim asserted

 in the Complaint. To state a claim for unlawful detainer Plaintiff must allege (1) that it was in

 possession of real property; and (2) that Defendants forcibly removed Plaintiff from the property.

 These required elements of the claim are alleged nowhere in the Complaint. Plaintiff alleges

 neither that it was in possession nor that it was removed from possession. Plaintiff alleges only

 that Defendants placed cables on the subject property without Plaintiff’s consent. That does not


 1
  As alleged in the Complaint, Angola Cables is an Angolan corporation, Antel is a Uruguayan
 corporation, Algar is a Brazilian corporation, and GU Holdings is a Delaware corporation. See
 Compl. ¶¶ 3, 6, 9, 12. GU Holdings’ principal place of business is in California.

                                                   2
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 3 of 11




 give rise to an action for unlawful detainer. See CSC Serviceworks, Inc. v. Boca Bayou Condo.

 Ass’n, 240 So. 3d 12, 14 (Fla. 4th DCA 2018) (“Unlawful detainer actions are, and have always

 been, about actual physical dispossession of real property, not constructive or useful

 dispossession.”).

 II.     Background and Related Litigation.

         The property at issue in this action is underneath or adjacent to Florida’s Intracoastal

 Waterway (“ICW”), and includes protected mangroves. See Exhibit “A,” Aerial View of the

 subject property (red triangle); see also Compl. ¶ 18 (providing the parcel number); PAPA Maps,

 Palm       Beach      County       Appraiser,        https://maps.co.palm-beach.fl.us/cwgis/papa.html

 ?qvalue=06434716000020010 (last visited Mar. 3, 2019).2 Plaintiff, through its alleged agent

 NE 32nd Street, LLC, has litigated over this same property since 2016 when NE 32nd Street

 sued SubCom, LLC (“SubCom”) and others (but not the Defendants herein) for ejectment,

 among other claims, alleging that certain international telecommunication cables and cable

 conduits improperly cross the very same property at issue here. See NE 32nd Street, LLC v. Tyco

 Electronics Subsea Communications, LLC, No. 50-2016-CA-006913 (Fla. 15th Cir. Ct.). The

 Judge in that case recently denied cross motions for summary judgment after a mistrial last year,

 and the parties anticipate a new trial this year.3




 2
  The Court may take judicial notice of the location of the property. See Gov't. of Canal Zone v.
 Burjan, 596 F.2d 690, 693 (5th Cir. 1979).
 3
   NE 32nd Street, LLC is owned and managed by William B. Swaim (“Swaim”), who also owns
 and manages an entity called Waterfront ICW Properties, LLC (“Waterfront”). Waterfront filed
 a substantially related case against SubCom, also in 2016, involving the same cable conduits at
 issue here and in the NE 32nd Street case. See Waterfront ICW Props., LLC, etc. v. State of
 Florida, No. 50-2016-CA-003800 (Fla. 15th Cir. Ct.). The property at issue in the Waterfront
 case is entirely submerged within the Intracoastal Waterway and is due east of the red triangle in
 Exhibit A. The Waterfront and NE 32nd Street cases are consolidated.
                                                      3
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 4 of 11




         Roughly a week before commencing this action, Swaim, through Plaintiff and another

 entity, separately filed unlawful detainer actions in county court against another

 telecommunications service provider, Caribbean Crossings Ltd., Inc. invoked the same summary

 procedure, and obtained default judgments without properly serving that Bahamian corporation

 with process. Caribbean Crossings, which is also a Defendant in the SubCom litigation, is

 seeking to set aside those improperly obtained default judgments.4

         Like Caribbean Crossings and SubCom’s co-defendants in the NE 32nd Street case, the

 Defendants here are alleged to operate a subsea, international fiber-optic cable system (the

 “Monet Cable System”). See Compl. ¶ 26. The Monet Cable System connects the United States

 to Brazil, in part through a cable conduit that is one component of a larger submerged cable

 conduit bank owned by SubCom. See Compl. ¶¶ 20-21; see also Exhibit “B,” Diagram of

 Monet Cable System taken from FCC Application (as referenced at Compl. ¶ 24).

         The Complaint contains a single cause of action under Chapter 82, Florida Statutes, for

 unlawful detainer/forcible entry in connection with the Monet Cable System. Plaintiff asserts

 proper service of process through the procedures set forth in Chapter 82, Florida Statutes. See

 Plaintiff’s Motion for Default ¶ 2.5 As set forth below, the action should be dismissed because

 service was improper and Plaintiff’s allegations fail to state a claim for unlawful detainer.




 4
  Those cases were recently removed to the Southern District of Florida. See dockets in Parks v.
 Caribbean Crossings, Ltd., Inc., Case No. 9:19-cv-80284-KAM (S.D. Fla.); South Spanish Trail,
 LLC v. Caribbean Crossings, Ltd., Inc., Case No. 9:19-cv-80285 (S.D. Fla.).
 5
  Plaintiff’s Motion for Default will be separately addressed, but worthy of note here is that the
 motion was not filed until after all Defendants made an appearance and moved for an
 enlargement of time to respond to the Complaint, as permitted by Florida law prior to removal.
 See Fla. R. Civ. P. 1.090 and § 51.01, Fla. Stat. (2018). To the extent necessary, Defendants
 deny liability.
                                                  4
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 5 of 11




 III.    The Court Should Dismiss Plaintiff’s Complaint and/or Quash Service of Process
         Because Plaintiff Failed to Serve Defendants in Accordance with Florida Law.

         A.        Plaintiff failed to make two service attempts as required by law.

         Section 82.05, Florida Statutes, requires a plaintiff to make “at least two attempts to

 obtain service as provided by law” before resorting to the alternative service method of posting

 and mailing a summons and complaint (emphasis added). But Plaintiff did not attempt to serve

 Defendants in a method “provided by law”—e.g., as specified in Chapter 48, Florida Statutes.

 Instead, Plaintiff admits that its process server tried to serve Defendant corporations at the

 unoccupied property at issue.        See Composite Exhibit “C,” Verified Returns of Service

 (attempting personal service on Defendants at the property only). Plaintiff’s attempt at service of

 process was thus insufficient. This requires dismissal of the case or an order quashing service of

 process. See Int’l Steel Truss Co. v. Artec Grp., Inc., 824 So. 2d 340, 342 (Fla. 2d DCA 2002)

 (“[S]tatutes governing service of process must be strictly construed, and valid service on a

 corporation may only be effected by complying with them.”); see also Hollander v. Wolf, 09-

 80587-CIV, 2009 WL 3336012, at *3 (S.D. Fla. Oct. 14, 2009) (service of process properly

 quashed where defendant raised insufficient service of process and plaintiff failed to meet

 “burden to demonstrate sufficient service of process by making a prima facie case of proper

 service.”).

         GU Holdings is a Delaware corporation with its principal place of business in California.

 Section 48.081, Florida Statutes, required personal service on this entity. There was no such

 service.       The other three Defendants are corporations located outside the United States.

 Therefore, Plaintiff was required to serve them personally pursuant to Section 48.194(1), which

 requires conformance with the Hague Convention and/or Section 48.081 (service on

 corporations). Again, Plaintiff’s returns of service show that Plaintiff did not follow the required


                                                    5
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 6 of 11




 procedure. See Ex. C; see also § 48.194(1), Fla. Stat. (2018) (requiring out-of-state service of

 process and/or compliance with the Hague Convention).

         As case after case has held, the failure to properly effectuate service of process is fatal.

 See Vega Glen v. Club Mediterranee S.A., 359 F. Supp. 2d 1352, 1356 (S.D. Fla. 2005) (“Under

 Florida law, to serve a foreign corporation that is alleged to be doing business within the state of

 Florida, a plaintiff must serve the summons and complaint on the Florida Secretary of State and

 on the foreign corporation at its overseas offices.”) (emphasis added); Portalp Int’l SAS v.

 Zuloaga, 198 So. 3d 669, 671 (Fla. 2d DCA 2015) (“In Florida, the Hague Convention applies in

 all cases ‘where there is occasion to transmit a judicial or extrajudicial document for service

 abroad.’”); Lobo v. Celebrity Cruises, Inc., 667 F. Supp. 2d 1324, 1339 (S.D. Fla. 2009), aff’d,

 704 F. 3d 882 (11th Cir. 2013) (holding that service of process on a foreign defendant that failed

 to follow the precise requirements of the Hague Convention was improper and was grounds to

 dismiss complaint); Int’l Designs Corp., LLC v. Qingdao SeaForest Hair Prod. Co., No. 17-

 60431-CIV, 2018 WL 2364297, at *3, *5 (S.D. Fla. Jan. 4, 2018) (dismissing complaint for

 failure to serve in accord with the Hague Convention and holding that service on a foreign

 defendant via the Hague Convention is the standard); Underwood v. Univ. of Kentucky, 390 So.

 2d 433, 434 (Fla. 3d DCA 1980) (requiring personal service for out-of-state defendant pursuant

 to Section 48.194, Florida Statutes); Firestone Steel Prod. Co. of Canada v. Snell, 423 So. 2d

 979, 980 (Fla. 3d DCA 1982) (same).

         Plaintiff did not follow any of the above, required standards to effectuate service.

 Defendant GU Holdings was the first of the Defendants to receive any form of notice of this

 lawsuit. GU Holdings’ outside counsel, who was out of town, had an opportunity to review

 correspondence received on February 19, 2019, from Plaintiff’s counsel. That correspondence

 advised GU Holdings that, as a “courtesy,” counsel was providing notice of the lawsuit but that

                                                  6
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 7 of 11




 service was previously perfected pursuant to § 82.05 and/or § 48.183, Florida Statutes.6 The

 other Defendants learned of the lawsuit the following day.

         Having failed to effectuate proper service, and having made no effort whatsoever to

 locate Defendants in connection with service of process,7 Plaintiff’s Complaint is properly

 dismissed and/or service of process is properly quashed. See, e.g., Gans v. Heathgate-Sunflower

 Homeowners Ass’n, Inc., 593 So. 2d 549, 551 (Fla. 4th DCA 1992) (requiring in substitute

 service context that plaintiff make an “honest and conscientious effort, reasonably appropriate to

 the circumstances” to locate defendants for service).

         B.     Plaintiff’s method of service was independently deficient because only the
                Sheriff can post summons on the property under Chapter 82.

         Apart from Plaintiff’s failure to make two attempts at personal service as required by law

 (Chapter 48), Plaintiff also used a process server to post the Summons and Complaint at the

 property when the plain text of Section 82.05, Florida Statutes, specifically limits such service to

 the “Sheriff”: “[T]he Sheriff must serve the summons and complaint by attaching them … .”


 6
   This letter was sent to outside counsel for GU Holdings, whose information Plaintiff was privy
 to in light of prior communications from GU Holdings in relation to a previous summary
 judgment ruling in the consolidated NE 32nd Street and Waterfront cases. That summary
 judgment ruling was ultimately reversed on reconsideration. Of course, while that letter was
 insufficient to effect proper service, the letter to counsel was not a mere “courtesy” as Florida
 law requires notification to known counsel to avoid unwarranted defaults. See Nat’l Union Fire
 Insurance v. McWilliams, 799 So. 2d 378, 380 (Fla. 4th DCA 2001); U.S. Bank N.A. v. Lloyd,
 981 So. 2d 633, 640 (Fla. 2d DCA 2008). It was not sent until after undersigned counsel raised
 this failure in a motion to vacate the default judgments in the Caribbean Crossings cases, where
 Plaintiff/Swaim invoked the same failed service “attempts.” Furthermore, counsel’s citation to
 § 48.183, Florida Statutes was misplaced. That statute deals exclusively with landlord/tenant
 law, and Plaintiff’s Complaint specifically renounces any landlord/tenant relationship here.
 7
   The “courtesy” letter to counsel does not substitute for proper service. See, e.g., Abbate v.
 Provident Nat’l Bank, 631 So. 2d 312, 315 (Fla. 5th DCA 1994) (“[T]he plaintiff asserts a
 harmless error argument, that service of process is designed to assure that a defendant is given
 notice of the institution of civil proceedings against him and that this was done here. This
 argument, however, runs counter to the overwhelming law in Florida that strict compliance with
 the statutes governing service of process is required.”).
                                                  7
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 8 of 11




 Section 82.05 ostensibly requires service by a Sheriff given the potential dangers in serving a

 complaint under a true unlawful detainer scenario. The service by Sheriff requirement is unique

 to Section 82.05 in order to keep the peace (because the action assumes someone was forcibly

 removed from the property and wants to retake possession); other real property statutes such as

 eviction proceedings in the landlord/tenant context, permit service by process server. Compare

 § 82.05, Fla. Stat. (stating that if service is made through posting it “must” be done by the

 “Sheriff”), with § 48.183, Fla. Stat. (dealing with landlord/tenant eviction proceedings and

 stating only that “summons may be served by attaching a copy …,” no reference to a Sheriff).

 Here, Plaintiff did not use the Sheriff to post process on the property. See Ex. C. Construing the

 statute to ignore the Sheriff requirement would ignore the statute’s plain text and the clear intent

 of the Florida Legislature. For this additional reason, service was improper.

         C.     Plaintiff’s method of service was not “reasonably calculated” to notify any
                defendant.

         Not only was Plaintiff’s service-by-posting improper under the statute, it also failed to

 meet constitutional due process requirements under the Fifth and Fourteenth Amendments of the

 United States Constitution and Section 9 of Article I of the Florida Constitution. That is because

 the posting of a Complaint where Plaintiff knew no one would ever see it coupled with Clerk of

 Court U.S. mailings to out-of-state and out-of-country Defendants in an action brought under

 summary procedures is not “notice reasonably calculated, under all the circumstances, to apprise

 interested parties of the pendency of the action and afford them an opportunity to present their

 objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); see In re

 Adoption of Minor Child, 593 So. 2d 185, 189 (Fla. 1991) (“Notice to legally interested parties

 so that they can assert their claims is the essence of the procedural due process protections

 provided by the Florida Constitution”); id. (citing Mullane). “[U]nder all the circumstances” is a


                                                  8
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 9 of 11




 critical issue. For instance, in Jones v. Flowers, the United States Supreme Court held that

 notice was constitutionally insufficient where the State learned that its service by mail was

 returned unopened. 547 U.S. 220, 230 (2006).

         Here, under all the circumstances, Plaintiff’s method of service was designed not to

 notify Defendants. Plaintiff knew that no Defendant regularly appeared at the property at

 issue—the property is vacant, the cables run underground and underwater, and the Defendants

 are located out of the state or out of the country. Especially here, where Defendants could have

 been served through standard means, the notice was not reasonably calculated to apprise

 Defendants of the action. Miller v. Partin, 31 So. 3d 224, 227 (Fla. 5th DCA 2010) (finding

 insufficient service of process and holding that a “fundamental requirement of due process in any

 judicial proceeding is notice reasonably calculated both to apprise interested parties of the

 pendency of the action, and to give the party so notified an opportunity to present his or her side

 of the controversy”).

 IV.     Plaintiff’s Complaint Fails to State a Claim for Which Relief Can Be Granted
         Under Chapter 82, Florida Statutes.

         The Complaint independently is subject to dismissal under Federal Rule of Civil

 Procedure 12(b)(6) for failure to state a claim. Plaintiff’s unlawful detainer action was brought

 in an effort to invoke county court summary procedures under Florida law and deprive

 Defendants of due process, but this is not a proper detainer action. Unlawful detainer involves a

 forcible ousting of possession by the defendant, but here Plaintiff seeks to determine title and

 property rights—a claim unique to ejectment.

         The elements of a detainer action are that (a) plaintiff was in peaceful possession of the

 premises; and (b) defendant forcibly ousted and took possession away from the plaintiff. See

 CSC Serviceworks, Inc. v. Boca Bayou Condo. Ass’n, 240 So. 3d 12, 14 (Fla. 4th DCA 2018). In


                                                 9
 #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 10 of 11




  short, the claim requires that the defendant forcibly remove the plaintiff from the property. Here

  there are no allegations that Plaintiff was ever in possession of the property or that any

  Defendant removed Plaintiff from its prior possession. Goffin v. McCall, 108 So. 556, 558 (Fla.

  1926) (“It is sufficient to say that in this case there existed upon the premises no visible evidence

  of the plaintiff’s possession when the defendant entered. It cannot be said therefore that

  plaintiff was evicted, and, although the plaintiff may have the legal title, a fact not to be

  inquired into in this proceeding, he cannot substitute this proceeding for that of ejectment or

  the action of trespass. It was never the purpose of the English or American statutes that it

  should be so.”) (emphasis added). Instead, the allegations are only that Defendants entered the

  property and installed a cable system without title or consent. Compl. ¶¶ 21, 36. Those

  allegations might support claims for ejectment or trespass, or to quiet title, but as a matter of law

  they do not give rise to an unlawful detainer cause of action. See id.; see also Serviceworks, 240

  So. 3d at 14.

          Moreover, even if Plaintiff had possession of the property—which it does not allege—the

  laying down of underground cables does not oust Plaintiff from possession. See Goffin, 108 So.

  at 558. More specifically, Plaintiff has not alleged that it was physically and forcibly removed

  from the land. Such allegations are essential to a detainer action under Florida law. Id.; see also

  CSC Serviceworks, Inc., 240 So. 3d at 14.

          At the end of the day, Plaintiff has not pleaded that it was in possession and that

  Defendants removed Plaintiff from possession. Both failures are independently fatal to the

  claim. See id.; see also Florida Athletic & Health Club v. Royce, 33 So. 2d 222, 225 (Fla. 1948)

  (“The ‘right of possession’ referred to in this Section of the statute has reference to the present

  right of possession, and not the ultimate right.”). Here, Plaintiff is merely trying title, something

  that is unique to ejectment actions and generally not to be considered in unlawful detainer

                                                   10
  #65707695_v1
Case 9:19-cv-80262-BB Document 5 Entered on FLSD Docket 03/05/2019 Page 11 of 11




  actions.

          In fact, the still-pending NE 32nd Street and Waterfront lawsuits referenced above, which

  involve some of the same property and the same cable conduits at issue in this suit, brought

  claims for ejectment, quiet title, and trespass, among others, but not for unlawful detainer. See

  generally Exhibit “D,” NE 32nd Street Amended Complaint (without voluminous exhibits).8

  Because Plaintiff has failed to allege possession of the land and that Defendants forcibly

  removed it from the land, the detainer claim must be dismissed as a matter of law.

          WHEREFORE, Defendants respectfully request that the Court quash service of process

  and/or dismiss the Complaint for insufficient service and failure to state a claim for which relief

  can be granted.

          Dated: March 5, 2019                         Respectfully submitted,
                                                       HOLLAND & KNIGHT LLP
                                                       Counsel for Defendants
                                                       222 Lakeview Avenue, Suite 1000
                                                       West Palm Beach, FL 33401
                                                       T: 561.833.2000
                                                       F: 561.650.8399

                                                       /s/ Richard C. Hutchison
                                                       Richard C. Hutchison, Esq.
                                                       Florida Bar No. 709360
                                                       rick.hutchison@hklaw.com
                                                       Seth J. Welner, Esq.
                                                       Florida Bar No. 099214
                                                       seth.welner@hklaw.com

                                                       Counsel for Defendants Algar Telecom S/A,
                                                       Angola Cables S.A., Administracion
                                                       Nacional De Telecomunicaciones, and GU
                                                       Holdings Inc.


  8
    Given the Complaint’s several references to the NE 32nd Street case through its many
  attachments, the attached Amended Complaint from NE 32nd Street is deemed incorporated into
  Plaintiff’s Complaint by reference. See, e.g. llants Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.
  2005). The Court may also judicially notice the Amended Complaint. See Horne v. Potter, 392
  F. App'x 800, 802 (11th Cir. 2010).
                                                  11
  #65707695_v1
